DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.

Specification

The abstract of the disclosure is objected to because of the following:

The abstract should not repeat information given in the title.
-- OS, AC, BIOS -- are abbreviated and should be recited in full.

Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: 
-- would desirable -- should be -- would be desirable -- in [0005].
Appropriate correction is required.

Drawings
The drawings are objected to because of the following:
-- NOT NEED -- should be -- NO NEED or NOT NEEDED -- in block 206 fig 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 



Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,496,443 B2 (hereafter ‘443). Although the claims at issue are not identical, they are not patentably distinct from each other.  The side-by-side comparison below of claim 1, 7 of the instant application and claim 1 of U. S. Patent No. ‘443 clearly shows limitation by limitation matching between the two conflicting claims.  


Instant invention
US Patent 10,496,443 B2 (‘443)
1. A method for implementing operating system (OS) or hypervisor-based persistent memory, the method comprising:
1. A method for implementing operating system (OS) or hypervisor-based persistent memory, the method comprising: 
allocating, by an OS or a hypervisor running on a computer system, a portion of a memory space of a volatile memory 


receiving, by the OS or the hypervisor, a signal from a BIOS (Basic Input/Output System) of the computer system indicating an alternating current (AC) power loss or power cycle event;
in response to the detecting, storing, by the OS or the hypervisor, information regarding the one or more portions in a data structure;
in response to the signal, saving, by the OS or the hypervisor, data in the persistent memory allocation to a nonvolatile storage device; and
receiving, by the OS or the hypervisor, a signal from a BIOS (Basic Input/Output System) of the computer system indicating an alternating current (AC) power loss or power cycle event; and
upon restoration of AC power to the computer system, restoring, by the OS or the hypervisor, the saved data from the nonvolatile storage device to the persistent memory allocation
in response to receiving the signal, saving, by the OS or the hypervisor, data in at least a first subset of the one or more portions to a nonvolatile storage device.






Claim 1, 7 of the instant invention covers all the limitations of claim 1 of the US patent ‘443 and more. However, additional limitations of claim 1 of the instant application is not taught by the US Patent’ 443. It is clear that all the elements of the claims 1 of the US Patent ‘443 are to be found in claim 1, 7 of the instant invention. The difference between the claims 1, 7 of instant application and the claim 1 of the US Patent ‘443 lies in the fact that the claims of instant invention includes additional element and is thus much more specific. Thus the claims 1, 7 of the instant invention is in effect a “species” of the “generic” invention of the US Patent ‘443. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010(Fed. Cir. 1993). Since claim 1 of the US Patent ‘443 is anticipated by claims 1, 7 of the instant invention, the instant invention is not patentably distinct from the claim 1 of the US Patent ‘443.
Similar claim mappings of the remaining claims would have been obvious to a person having ordinary skill in the art but have been omitted for the sake of brevity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-21 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following claim language is not clearly understood:
Claim 1 recites “allocating a portion of memory space of a volatile memory of the computer system as a persistent memory allocation”. It is unclear if the portion of memory space allocated as persistent memory remains part of a volatile memory or the portion is allocated to separate memory system.
Claim 1 recites “information” regarding the one or more portions without clearly reciting what information.
Claims 8 and 15 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims 2-7, 9-14 and 16-21 are also rejected due to their dependency on the rejected independent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 7-12, 14-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US Pub. No. 2016/0378623 A1, hereafter Kumar) in view of McKelvie et al. (US Patent No. 9,767,015 B1, hereafter McKelvie).
Kumar was cited in the IDS filed on 09/26/2019.


Highlighted claim elements are missing from the respective cited prior art.

As per claim 1,  Kumar teaches the invention substantially as claimed including a method for implementing operating system (OS) or hypervisor-based persistent memory ([0029] operating system, persistent or volatile memory [0001] persistent memory solutions with volatile memory performance), the method comprising: 
allocating, by an OS or a hypervisor running on a computer system, a portion of a memory space of a volatile memory of the computer system as a persistent memory allocation (fig 7 determine amount of DRAM allocated to be persistent 716 [0099] designate partial range of memory to be power protected [0097] volatile/persistent memory map, operating system [0023] off module storage, DRAM, memory performance, data persistence [0029]); 
during runtime of the computer system ([0049] on system power fail, save signal), detecting, by the OS or the hypervisor, one or more events that indicate one or more portions of the persistent memory allocation have been or will be modified ([0049] power fail, save signal, HMM, arbitrate access to storage controller, start save operation, power on, hybrid memory module 410 415, arbitrate to access, storage controller 420, restore their respective saved images form the storage 460 to DRAM); 
in response to the detecting ([0049] power failure/power on, save/restore images), storing, by the OS or the hypervisor, information regarding the one or more portions in a data structure ([0049] save signal, start save operation, HMM, complete save operation [0061] power fails, DRAM contents, HMM, saved, together with meta-data [0068] meta-data, DIMM interleave information and data scrambling signature [0097] volatile/persistent memory map, presented to OS); 
receiving, by the OS or the hypervisor, a signal from a BIOS (Basic Input/Output System) of the computer system indicating an alternating current (AC) power loss or power cycle event ([0091] BIOS directs the PCH signal to signal power failure [0097] presented to the operating system, through ACPI tables, i.e. BIOS signal power failure to operating system through ACPI tables [0099] upon power failure or platform shutdown, detecting the power loss by the reception of signal fig 8 800 802); and 
in response to receiving the signal ([0092] once the hybrid module receives the power failure [0099]), saving, by the OS or the hypervisor, data in at least a first subset of the one or more portions to a nonvolatile storage device ([0092] memory module storing contents to the SSD [0100]).

	Kumar doesn’t specifically teach allocating, detecting, storing, receiving a signal, and saving by the OS or the hypervisor running on computer system.

	McKelvie, however, teaches allocating (col 11 lines 12-25 HSMMC, capable of, portion, volatile memory, memory-related operations, allocating), detecting ( col 12 lines 39-52 operating system, HSM-aware, request to crate/write files), storing ( col 11 lines 15-20 HSMMC, capable, memory-related operations, writing, copying/moving, mapping VSM into application address space),  receiving a signal ( col 15 lines 27-32 fig 5b OS component 501 power failure 587) and saving (col 11 lines 15-20 HSMMC, capable, memory-related operations, writing, copying/moving, mapping VSM into application address space) by the OS or the hypervisor running on computer system (fig 2 virtualization host 201 operating system 212 Hybrid system memory management components HSMMC 208).
	It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Kumar with the teachings of McKelvie of HSMMC operating within the hypervisor/OS capable of allocating portion of volatile memory, aware of creating/writing files, writing/copying objects within the volatile memory portions, terminating due to power failure event to improve efficiency and allow allocating, detecting, storing, receiving a signal and saving by the OS or the hypervisor running on computer system to the method of Kumar as in the instant invention. The combination of analogous (Kumar [0001] [0003] McKelvie col 1 lines 38-50) prior art Kumar and McKelvie would have been obvious because applying the known method of allocating, detecting, storing and receiving power failure signal as taught by McKelvie to the known method persistent memory management taught by Kumar to yield predictable results with reasonable expectation of success and improved efficiency (Kumar [0023] [0051] McKelvie col 1 lines 38-50).


As per claim 2, Kumar teaches prior to receiving the signal: 
flushing data in at least a second subset of the one or more portions to the nonvolatile storage device ([0090] flush the CPU caches [0099] flush the cache prior to the asserting the power failure).


As per claim 3, Kumar teaches wherein the data in the first subset of the one or more portions corresponds to modified data in the persistent memory allocation that was not flushed to the nonvolatile storage device prior to receiving the signal ([0099] partial range of memory, power protected, amount of DRAM allocated to be persistent, HMM persistent memory being less than or equal to the capacity of the energy backed SSD capacity 718 - this is maximum amount of data that can be saved in the persistent portion without flushing).

As per claim 4, Kumar teaches wherein the OS or the hypervisor performs the detecting and the storing while the computer system runs on AC power ([0029] power on event, OS, SPA range, expose, application/workload [0049] power on, restore, saved images [0097] metadata, updated), and wherein the OS or the hypervisor performs the saving while the computer system runs solely on battery power ([0028] copy data content of DRAM to NAND, super capacitor, intended to provide sufficient power for the storage).
McKelvie teaches remaining claim elements of wherein the OS or the hypervisor performs saving (fig 2 virtualization host 201 operating system 212 Hybrid system memory management components HSMMC 208 col 11 lines 12-25).

As per claim 5, McKelvie teaches wherein the detecting and the storing comprises: detecting a file open or file modification event with respect to a file maintained in the persistent memory allocation (col 12 lines 39-57 I/O component, HSM aware, request, create/write, files, volatile/non-volatile memory); and 
storing an identifier of the file in the data structure (col 17 lines 40-55 file system manager, journaling, manage changes directory/file organization, updates to file systems).


As per claim 7, Kumar teaches after AC power has been restored to the computer system ([0029] during a power on event): 
copying, by the OS or the hypervisor, the saved data from the nonvolatile storage device back to the persistent memory allocation ([0029] restore the DRAM contents from the NAND).
	McKelvie teaches remaining claim elements by the OS or the hypervisor running on computer system (fig 2 virtualization host 201 operating system 212 Hybrid system memory management components HSMMC 208).

Claim 8 recites a non-transitory computer readable storage medium having stored thereon program code executable (Kumar [0138]) to perform limitations similar to those of claim 1. Therefore, it is rejected for the same rational.

Claim 9 recites the non-transitory computer readable storage medium of claim 8 wherein the method further comprises limitations similar to those of claim 2. Therefore, it is rejected for the same rational.

Claim 10 recites the non-transitory computer readable storage medium of claim 9 wherein the method further comprises limitations similar to those of claim 3. Therefore, it is rejected for the same rational.

Claim 11 recites the non-transitory computer readable storage medium of claim 8 wherein the method further comprises limitations similar to those of claim 4. Therefore, it is rejected for the same rational.

Claim 12 recites the non-transitory computer readable storage medium of claim 8 wherein the method further comprises limitations similar to those of claim 5. Therefore, it is rejected for the same rational.


Claim 14 recites the non-transitory computer readable storage medium of claim 8 wherein the method further comprises limitations similar to those of claim 7. Therefore, it is rejected for the same rational.

Claim 15 recites a computer system comprising (Kumar [0003]): 
a battery (Kumar [0038]); 
a BIOS (Basic Input/Output System) (Kumar [0029]); 
an operating system (OS) or a hypervisor (Kumar [0029] [0097]); 
a volatile memory (Kumar [0003]); 
a nonvolatile storage device (Kumar [0003]); and 
a non-transitory computer readable medium having stored thereon program code (Kumar [0138]) causing to perform limitations similar to those of claim 1. Therefore, it is rejected for the same rational.

Claim 16 recites the computer system of claim 15 wherein the program code further causes to perform limitations similar to claim 2. Therefore, it is rejected for the same rational.

Claim 17 recites the computer system of claim 15 wherein the program code further causes to perform limitations similar to claim 3. Therefore, it is rejected for the same rational.

Claim 18 recites the computer system of claim 15 wherein the program code further causes to perform limitations similar to claim 4. Therefore, it is rejected for the same rational.

Claim 19 recites the computer system of claim 15 wherein the program code further causes to perform limitations similar to claim 5. Therefore, it is rejected for the same rational.

Claim 21 recites the computer system of claim 15 wherein the program code further causes to perform limitations similar to claim 7. Therefore, it is rejected for the same rational.


Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US Pub. No. 2016/0378623 A1, hereafter Kumar) in view of McKelvie et al. (US Patent No. 9,767,015 B1, hereafter McKelvie) and further in view of Talagala et al. (US Pub. No. 2014/0195480 A1, hereafter Talagala).
Talagala was cited in the IDS filed on 09/26/2019.


As per claim 6, Kumar teaches detecting a write to a memory page maintained in the persistent memory allocation ([0049] power on, hybrid memory module 410 415, arbitrate to access, storage controller 420, restore their respective saved images form the storage 460 to DRAM); and 
storing an identifier of the memory page in the data structure.
Kumar and McKelvie, in combination, do not specifically teach memory page and storing an identifier of the memory page in the data structure.

Talagala, however, teaches memory page and storing an identifier of the memory page in the data structure ([0078] level of addressing, page level [0080] bit map [0086] persistent data structures, volatile memory pages [0098] virtual page).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Kumar and McKelvie with the teachings of Talagala of virtual memory pages with page level addressing to improve efficiency and allow memory page and storing an identifier of the memory page in the data structure to the method of Kumar and McKelvie as in the instant invention.

Claim 13 recites the non-transitory computer readable storage medium of claim 8 wherein the method further comprises limitations similar to those of claim 6. Therefore, it is rejected for the same rational.

Claim 20 recites the computer system of claim 15 wherein the program code further causes to perform limitations similar to claim 6. Therefore, it is rejected for the same rational.
Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ayanam, Varadachari Sudan (US Pub. No. 2016/0224359 A1) teaches method and system for performing on-demand data write through based on ups power status.
Kumar, Sanjay (US Pub. No. 2016/0179667 A1) teaches instruction and logic for flush-on-fail operation.
Nowlin, Dan H. (US Pub. No. 2007/0150760 A1) teaches reducing the amount of memory contents saved to non-volatile storage.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195